UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07737 The Purisima Funds 5isher Creek Drive Camas, Washington 98607 U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California91741 (650) 851-7925 Date of fiscal year end: August 31 Date of reporting period:November 30, 2013 Item 1. Schedule of Investments. Purisima Total Return Fund Schedule of Investments November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS: 87.14% Canada: 1.48% Royal Bank of Canada $ China: 0.34% Baidu.com - ADR (a) Bank Of China Ltd. Beijing Capital International Airport Co. Ltd. Brilliance China Automotive Holdings Ltd. China Construction Bank Corp. China Mobile Ltd. China Pacific Insurance Group Co. Ltd. China Resources Enterprise Ltd. CITIC Securities Co. Ltd. CNOOC Ltd. - ADR Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Lenovo Group Ltd. Ping An Insurance Group Co. Tencent Holdings Ltd. Denmark: 1.60% Novo Nordisk A/S - ADR Novo Nordisk A/S - Class B France: 5.53% L'Oreal SA L'Oreal SA - ADR LVMH Moet Hennessy Louis Vuitton SA Sanofi Germany: 5.63% BASF SE Daimler AG SAP AG Siemens AG Hong Kong: 0.10% AIA Group Ltd. Cheung Kong Holdings Ltd. Hong Kong Exchanges and Clearing Ltd. Sands China Ltd. Shangri-La Asia Ltd. India: 0.12% Cipla Ltd. - GDR Dr. Reddy's Laboratories Ltd. - ADR HDFC Bank Ltd. - ADR Infosys Ltd. - ADR Reliance Industries Ltd. - GDR Tata Global Beverages Ltd. - GDR Tata Motors Ltd. -ADR Indonesia: 0.07% Bank Mandiri Tbk PT Bank Rakyat Tbk PT Jasa Marga Persero Tbk PT Semen Gresik Tbk PT Telekomunikasi Indonesia Persero Tbk PT Unilever Indonesia Tbk PT Japan: 1.76% Toyota Motor Corp. - ADR Malaysia: 0.02% CIMB Group Holdings BHD Genting BHD Philippines: 0.02% Metropolitan Bank & Trust Co. SM Investments Corp. Singapore: 0.04% DBS Group Holdings Ltd. Singapore Telecommunications Ltd. South Korea: 0.21% Hynix Semiconductor, Inc. (a) Hyundai Mobis Hyundai Motor Co. KT&G Corp. NAVER Corp. Samsung Electronics Co. Ltd. Samsung Life Insurance Co. Ltd. SK Innovation Co. Ltd. Switzerland: 3.60% Novartis AG UBS AG Taiwan: 0.10% Advanced Semiconductor Engineering, Inc. - ADR Fubon Financial Holdings Co. Ltd. Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. Thailand: 0.03% Bangkok Bank PCL Bangkok Dusit Medical Services PCL Charoen Pokphand Foods PCL United Kingdom: 6.49% BHP Billiton PLC GlaxoSmithKline PLC - ADR HSBC Holdings PLC Lloyds Banking Group PLC (a) Lloyds Banking Group PLC - ADR (a) United States: 60.00% Amazon.com, Inc. (a) American Express Co. Apple, Inc. Bank Of America Corp. Berkshire Hathaway, Inc. - Class B (a) Chevron Corp. Cisco Systems, Inc. Citigroup, Inc. Comcast Corp. - Class A Exxon Mobil Corp. General Electric Co. Google, Inc. - Class A (a) Intel Corp. International Business Machines Corp. Johnson & Johnson JPMorgan Chase & Co. McDonald's Corp. Microsoft Corp. Oracle Corp. PepsiCo, Inc. Pfizer, Inc. Procter & Gamble Co. Qualcomm, Inc. Schlumberger Ltd. The Boeing Co. The Coca-Cola Co. The Home Depot, Inc. The Walt Disney Co. United Technologies Corp. Visa, Inc. - Class A Wells Fargo & Co. TOTAL COMMON STOCKS (Cost $248,710,312) EXCHANGE TRADED NOTES: 11.98% Barclays + FI Enhanced Europe 50 Barclays + FI Enhanced Global High Yield Credit Suisse FI Enhanced Europe 50 FI Enhanced Global High Yield UBS AG FI Enhanced Big Cap Growth TOTAL EXCHANGE TRADED NOTES (Cost $34,795,625) SHORT-TERM INVESTMENTS: 0.76% Mutual Funds: 0.76% SEI Daily Income Trust Government Fund TOTAL SHORT-TERM INVESTMENTS (Cost $2,815,767) TOTAL INVESTMENTS: 99.88% (Cost $286,321,704) Other Assets in Excess of Liabilities: 0.12% TOTAL NET ASSETS: 100.00% $ ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) Non-Income Producing. At November 30, 2013, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. The accompanying notes are an integral part of these financial statements. Purisima All-Purpose Fund Fund Schedule of Investments November 30, 2013 (Unaudited) Principal Amount Value U.S. TREASURY NOTES: 63.55% 2.375%, 08/31/2014 $ TOTAL U.S. TREASURY NOTES (Cost $30,480) Number of Shares Value MUTUAL FUNDS: 24.50% SEI Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $11,760) TOTAL INVESTMENTS: 88.05% (Cost $42,240) Other Assets in Excess of Liabilities: 11.95% TOTAL NET ASSETS: 100.00% $ At November 30, 2013, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross unrealized appreciation 17 Net unrealized appreciation $ 17 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. The accompanying notes are an integral part of these financial statements. Security Valuation - Investments in securities traded on a national securities exchange are valued at the last sales price on the business day as of which such value is being determined. If on a particular day, an exchange-listed security does not trade, then the mean between the bid and asked prices will be used. Foreign exchange traded equity securities are valued based upon the price on the exchange or market on which they trade as of the close of business of such market or exchange immediately preceding the time the Fund’s net asset value is determined. Investments in securities traded on the NASDAQ Global Market, the NASDAQ Global Select Market and the NASDAQ Capital Market will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. Securities traded on an exchange or NASDAQ for which there have been no sales and other over-the-counter securities are valued at the closing price. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees or their designee, taking into consideration: (I) fundamental analytical data relating to the investment; (II) the nature and duration of restrictions on disposition of the securities; and (III) an evaluation of the forces which influence the market in which these securities are purchased and sold. Debt securities with remaining maturities of 60 days or less are valued at amortized cost which, when combined with accrued interest, approximates market value. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund’s investments and are summarized in the following fair value hierarchy: Level 1 — Unadjusted quoted prices in active markets for identical assets and liabilities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions, based on the best information available, about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purpose, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following tables summarize the inputs used as of November 30, 2013 for the Fund’s assets and liabilities measured at fair value: Purisima Total Return Fund Description Level 1 Level 2 Level 3 Total Equity Common Stocks $ $ $
